 In the Matter of GENERALELECTRICCo.,andTHESCHENECTADYDRAFTSMEN'S ASSOCIATIONCase No. R-4068.-Decided August 21, 1942Jurisdiction:electrical equipment manufacturing industry.Practice and Procedure:petitiondismissed,where petitioner submitted a listof paid'up members, but offered no,proof that the members had designatedit as their representative for the purpose of collective bargaining, and wherethe unit requested was insufficiently defined by the record to determine itsappropriateness.Mr. G. H. Pfeif,of Schenectady, N: Y., for the Company.Mr. J. F. H., Robinson, Jr.,of Schenectady, N. Y., for the Asso-ciation.Mr. Edwin Beal,of New York City, for the UERMW.'Mr. Leo E. Jandreau,of Schenectady, N. Y., for Locial 301,UERMW.Miss Marcia Hertznnark,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by the Schenectady Draftsmen's Associa-tion, herein called the Association, alleging that a question affectingcommerce had arisen concerning the representation of employees ofGeneral Electric Co., Schenectady, New'York, herein called the Com-pany, the National Labor Relations Board provided for an appro-priate hearing upon due notice before Helen Humphrey, Trial Ex-aminer.Said hearing was held at Schenectady, New York, on July22, 1942.The Company, the Association, and,Local 301, UnitedElectrical,Radio & Machine Workers of America, C. I. 0., hereincalled the UERMW, appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. ,, The Trial Exam-iner's rulings made at the hearing are free from prejudicial error andare hereby affirmed.43 N. L. R , B., No. 76.453 454DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the entire record in the case, the Board makes the follow-ing:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYGeneral Electric Co., a New York corporation with its principaloffice at' Schenectady, New York, is engaged in the manufacture ofelectrical equipment. It operates plants in several States, includinga plant at Schenectady, New York, with which'this proceeding isinvolved, and which employs approximately 5,000 salaried employees.The raw materials, consisting principally of steel, and copper, usedannually, at the Schenectady plant are valued at approximately $20,-000,000.More than 50 percent of such materials .is obtained outsidethe State of New York. Finished products manufactured annuallyat this'plant are,valued at about $50,000,000.More than 50 percent ofsuch products is shipped outside the State of New York.' The Com-pany admits that it is engaged in commerce within the meaning ofthe National Labor Relations Act. -_II.THE ORGANIZATIONS INVOLVEDThe Schenectady Draftsmen's Association is a labor organization,admitting to membership employees of the Company.United Electrical, Radio & Machine Workers of America, and Local301 thereof, are labor organizations, affiliated with the Congress ofIndustrial Organizations, admitting to membership employees of theCompany.III.THE ALLEGED QUESTION CONCERNING THE REPRESENTATION OFEMPLOYEES OF THE COMPANY WITHIN AN APPROPRIATE UNIT,In February 1942, the Association requested the Company to bar-gain with it on behalf of the employees in an alleged appropriateunit, comprising the draftsmen, mechanical designers, and juniordraftsmen employed at the Schenectady plant.The Company re-fused to bargain until the Association was certified by. 'the Board.The UERMW, which represents the factory and maintenanceemployees of the Company, contended' at the hearing that the peti-tion filed by the Association should be dismissed becitiuse,inter alia,the Association has made no showing that its members have author-ized it to bargain . collectively on their behalf, and' because the'These findings are based in part upon findings made inMatter of Geaei al ElectricCompanyandPattern Makers' League of North America,A F. L,29 N L.R B. 162,which the parties herein stipulated might be made a part of the record in this-case GENERAL ELECTRIC Co.455unit sought by the Association is inappropriate.The UERMW con-tends that all salaried employees of the Company, including those.'sought by the, Association, together constitute an appropriate, unit.The record discloses that the Association, which was 'organizedin 1918 "to promote the economic welfare of the draftsmen ofSchenectady . .." has, on, several occasions since that time, pre-sented to the Company requests for action concerning various prob-lems arising in connection with conditions of employment of'its mem-bers.It has'twice requested, and once was successful in securing,,pay increases for draftsmen, has secured correction of improperlighting, parking, and similar, conditions, and has made studies , ofwage rates in order to put its members in position to improve theirwage status.'The 'Association submitted to the Regional Director, for the pur-pose of showing its interest justifying the present investigation, acertified and notarized list, of its paid-up members, containing thenames of 546 persons. It submitted no 'proof, however, that thesemembers, or any of them, had designated the Association as theirrepresentative for the purposes of collective bargaining.Althoughmembership in an organization which exists primarily for the pur-poses of collective bargaining normally evidences designation ,of thatorganization as the members' representative for those purposes, thepresent record indicates that the Association has only on occasionengaged in -the bargaining function on behalf of its members, Isothat it cannot be said to have held itself outprimarilyas a labororganization.Under the circumstances, we are tunable to infer fromtheprima facieevidence of substantial membership in the Associationthat a substantial number of persons in the proposed trait have,designated the Association for bargaining purposes.,Moreover, we are of the opinion that the unit requested by' theAssociation is insufficiently defined by the record to determine itsappropriateness for, bargaining purposes.The record shows that theCompany employs approximately 5,000 salaried employees at theSchenectady plant.There are 713 designers, draftsmen, and juniordraftsmen working in 15 engineering departments, and 34 designers,55 draftsmen, and 8 junior draftsmen employed in the General Office,iDepartment, all of whom the Association desires to include withinthe unit.However, there are also numerous miscellaneous draftingdetailers, calculators, tracers, and technical clerks, many of whomwork at drafting boards, and an unspecified number of productionclerks, expediters,materialmove men, stockroom attendants, tool2 SeeMatter of H. G. Hill Stores, Inc. WarehouseandLocal 2-7, International'Long-shoremen'sand Warehousemen's Union, affiliated with the C. I.0., 39-N. L R. B. 874;Matter of Cities Service Ott Company, Pettys Island Refinery DivisionandOilWorkersInternational Union, affiliated with the C. 1.0., 38 N L. R. B. 1055. 456DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesigners, and tool engineers, as well as secretaries, stenographers,typists, clerks, and messengers, who the UERMW contends shouldalso be 'included within the unit.Although the duties' incident tocertain of the above-named categories of employees are apparentfrom the job designations,, this is not true as to many other catergories.The record does not contain descriptions of the duties ofmost of these employees, and the Association did not,introduce evi-dence to show either the functional, coherence of the, group it seeks'to set apart in the unit or the distinction between this type of em-ployees and those it wishes to exclude.Moreover, the Associationdoes not admit to membership women employed in the same positionsasmen whom it does admit.We have frequently held that,' absenta showing of differentiation in functions, we will not take into con-sideration racial distinctions; 3 the same reasoning applies in the caseof attempted distinctions on the basis of sex.Upon all the circumstances in the case, we find. that no questionconcerning the representation of employees of the Company withinan appropriate bargaining unit has arisen, within the meaning ofSection 9 (c) of the Act. Accordingly, the.petition will be dismissed.ORDERUpon the basis of the foregoing findings of fact and the entirerecord in the case,the,National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of General Electric Co., Schenectady, New York, filedby The Schenectady Draftsmen's Association, be, and it ' hereby is,dismissed.CHAIRMAN MILLis took no part in the consideration of the aboveDecision and Order.8Cf.Matter of Aetna Iron h Steel CoandInternationalAssociationof Bridge, Struc-tural andOrnamental Ironworkers Local, No.66¢,affiliated with American Federation ofLabor,35 N. L. R. B. 136, and cases cited in footnote 2.